USDC IN/ND case 3:18-cv-01003-PPS-MGG document 29 filed 04/21/20 page 1 of 7


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RONALD J. PIERCE,

                      Petitioner,

                      v.                         CAUSE NO.: 3:18-CV-1003-PPS-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Ronald J. Pierce, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP 16-8-226) at the Indiana State Prison in which

a disciplinary hearing officer found him guilty of battery in violation of Indiana

Department of Correction Offense 102. Following a disciplinary hearing, he was

sanctioned with a loss of ninety days earned credit time, a demotion in credit class, and

restitution in the amount of twenty-two-dollars. On administrative appeal, a

departmental official reduced the offense from Class A to Class B but did not alter the

sanctions.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418
USDC IN/ND case 3:18-cv-01003-PPS-MGG document 29 filed 04/21/20 page 2 of 7


U.S. 539, 564-70 (1974). To satisfy due process, there must also be “some evidence” in

the record to support the guilty finding. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S.

445, 455 (1985).

       Pierce argues that he is entitled to habeas relief because the administrative record

contained insufficient evidence to support a finding of guilt. He maintains that the

hearing officer relied solely on statements from confidential informants and a video

recording of his presence in the shower area where the assault occurred.

        [T]he findings of a prison disciplinary board [need only] have the
        support of some evidence in the record. This is a lenient standard,
        requiring no more than a modicum of evidence. Even meager proof will
        suffice, so long as the record is not so devoid of evidence that the findings
        of the disciplinary board were without support or otherwise arbitrary.
        Although some evidence is not much, it still must point to the accused’s
        guilt. It is not our province to assess the comparative weight of the
        evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks and citations

omitted).

       The hearing officer may have relied in part on confidential statements from staff

in the investigative file but also relied on other evidence, including a conduct report in

which a correctional officer stated that, on July 24, 2016, at 2:34 p.m., an inmate was

found lying face down in the showers with facial injuries. (ECF 15-2.) Further, a video

surveillance recording showed Pierce entering and leaving that area around 2:25 p.m.

(ECF 15-7.) The evidence against Pierce was certainly circumstantial. No one saw him

commit the assault. But that’s not the standard here. The only issue is whether there is

“some” evidence against him. In other words, the question is whether the record is



                                              2
USDC IN/ND case 3:18-cv-01003-PPS-MGG document 29 filed 04/21/20 page 3 of 7


“devoid of evidence.” Webb, 224 F.3d at 652. Although admittedly the evidence is a little

thin, the video recording and the conduct report constitute some evidence that Pierce

committed battery against another inmate. Therefore, the argument that the hearing

officer lacked sufficient evidence for the disciplinary decision is not a basis for habeas

relief.

          Next, Pierce argues that he is entitled to habeas relief because he did not receive

adequate notice of his charges. He maintains that the conduct report was unclear and

incomplete and confusingly referenced three separate incidents. Pierce further argues

that he is entitled to habeas relief because the hearing officer did not provide him with

an adequate written decision.

          [W]ritten notice of the charges must be given to the disciplinary-action
          defendant in order to inform him of the charges and to enable him to
          marshal the facts and prepare a defense. At least a brief period of time
          after the notice, no less than 24 hours, should be allowed to the inmate to
          prepare for the appearance before the [disciplinary hearing officer].

Wolff, 418 U.S. at 564. Procedural due process requires a “written statement by the

factfinders as to the evidence relied on and reasons for the disciplinary action.” Id. “A

prison disciplinary committee is required to give a brief statement of the evidentiary

basis for its decision to administer discipline, so that a reviewing court, parole

authorities, etc. can determine whether the evidence before the committee was adequate

to support its findings concerning the nature and gravity of the prisoner’s misconduct.”

Saenz v. Young, 811 F.2d 1172, 1174 (7th Cir. 1987).

          The conduct report adequately conveys that Pierce was charged with assaulting

another inmate in the shower area on or around 2:25 p.m. on July 24, 2016. Indeed, it is


                                                3
USDC IN/ND case 3:18-cv-01003-PPS-MGG document 29 filed 04/21/20 page 4 of 7


unclear why Pierce believes that the conduct report was unclear or confusing or

otherwise constituted inadequate notice of the charges. Similarly, the hearing officer

provided a written decision stating that he relied on staff reports, witness statements,

and the video surveillance recording and imposed sanctions due to the seriousness of

the offense and to deter Pierce from engaging in similar behavior in the future. (ECF 15-

6.) While the written decision is not particularly detailed, it is enough to satisfy the

dictates of Wolff and Saenz. Therefore, these claims are not a basis for habeas relief.

       Pierce argues that he is entitled to habeas relief because correctional staff did not

allow him to review the documentary evidence. Though he does not identify the

concealed documents, he likely refers to the investigatory report and the statements

collected from correctional staff. “[T]he inmate facing disciplinary proceedings should

be allowed to call witnesses and present documentary evidence.” Wolff, 418 U.S. at 566.

However, while Pierce may have been entitled to present the investigatory documents

at the hearing, he was not entitled to personally review them. See White v. Indiana Parole

Bd., 266 F.3d 759, 767 (7th Cir. 2001) (“prison disciplinary boards are entitled to receive,

and act on, information that is withheld from the prisoner and the public.”); Outlaw v.

Anderson, 29 F. App’x 372, 374 (7th Cir. 2002). Therefore, the argument that Pierce was

not allowed to review documentary evidence is not a basis for habeas relief.

       Pierce argues that he is entitled to habeas relief because the hearing officer was

not an impartial decisionmaker. He represents that the hearing officer demonstrated

bias by crediting the reports from correctional staff and by finding Pierce guilty without

reliable evidentiary support, an adequate written decision, and the opportunity to


                                              4
USDC IN/ND case 3:18-cv-01003-PPS-MGG document 29 filed 04/21/20 page 5 of 7


present evidence. In the prison disciplinary context, adjudicators are “entitled to a

presumption of honesty and integrity,” and “the constitutional standard for

impermissible bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Due

process prohibits a prison official who was personally and substantially involved in the

underlying incident from acting as a decision-maker in the case. Id. at 667. The record

contains no indication that the hearing officer had any personal involvement in the

underlying charge, and, as set forth above, the allegations that the hearing officer

violated Pierce’s right to procedural due process are unfounded. Further, though the

hearing officer credited correctional staff’s account and found Pierce guilty of battery,

adverse rulings alone are insufficient to demonstrate improper bias. Thomas v. Reese, 787

F.3d 845, 849 (7th Cir. 2015). As a result, the claim of improper bias is not a basis for

habeas relief.

       Pierce argues that he is entitled to habeas relief because correctional staff failed to

comply with departmental policy on numerous occasions, including the issuance of the

conduct report, the disciplinary hearing, and the administrative appeal. “Prison

disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply.” Wolff, 418 U.S. at 556.

While the right to procedural due process affords Pierce certain procedural rights for

disciplinary proceedings, the right to strict compliance with departmental policy is not

included among them. See id. at 563-66; White, 266 F.3d at 768 (warning against adding

additional due process protections beyond those provided by Wolff). To the contrary,

the failure to comply with departmental policy, without more, does not rise to the level


                                              5
USDC IN/ND case 3:18-cv-01003-PPS-MGG document 29 filed 04/21/20 page 6 of 7


of a constitutional violation. Estelle v. McGuire, 502 U.S. 62, 68 n.2 (1991) (“state-law

violations provide no basis for federal habeas relief”); Keller v. Donahue, 271 F. App’x

531, 532 (7th Cir. 2008) (finding that inmate’s claim that prison failed to follow internal

policies had “no bearing on his right to due process”). Therefore, the claims that

correctional officials did not comply with departmental policy are not a basis for habeas

relief.

          Finally, Pierce argues that the sanction of restitution was imposed in violation of

his right to procedural due process. “[A] habeas corpus petition must attack the fact or

duration of one’s sentence; if it does not, it does not state a proper basis for relief under

§ 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009). This claim does not

relate to the fact or duration of Pierce’s sentence, so it is not a valid basis for habeas

relief.

          Because Pierce has not asserted a valid claim for habeas relief, the habeas petition

is denied. If Pierce wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court of Cook Cnty., Ill., 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because I find pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal in this case could not be taken in good faith.

          For these reasons, the court:

          (1) DENIES the habeas corpus petition (ECF 5);

          (2) DIRECTS the clerk to enter judgment and close this case; and

          (3) DENIES Ronald J. Pierce leave to proceed in forma pauperis on appeal.


                                               6
USDC IN/ND case 3:18-cv-01003-PPS-MGG document 29 filed 04/21/20 page 7 of 7


SO ORDERED.

ENTERED: April 21, 2020.
                                   /s/ Philip P. Simon
                                   PHILIP P. SIMON, JUDGE
                                   UNITED STATES DISTRICT COURT




                                     7
